Opinion issued January 19, 2012
 


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00019-CV
———————————
IN RE CHARLES
W. BISHOP, II, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

MEMORANDUM OPINION
Relator, Charles W. Bishop, II, has filed a pro se petition for writ of
mandamus in this court.  See Tex.
Gov’t Code § 22.221 (Vernon 2004); see
also Tex. R. App. P. 52.  Relator complains of an order signed by respondent* dismissing two defendants in the trial
court.  Relator requests that we order
respondent to withdraw the dismissal order and “reinstate” the defendants. 
We deny the petition for writ of mandamus.  See Tex. R. App. P. 52.8(a).
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.




*           Respondent
is The Honorable Reece Rondon of the 234th District Court, Harris County,
Texas.  Relator has provided us with information
indicating that this original proceeding arises out of Cause No. 2011–39834, styled Charles W. Bishop, II v. Bruce Robinson et.
al, pending in the 234th District Court, Harris County, Texas, the
Honorable Reece Rondon, presiding.